FORET, Judge.
This is an appeal by a defendant-wife seeking to reverse a trial court judgment reducing alimony payable to her from $200 per month to $50 per month for the months of January, 1977 and February, 1977.
By judgment of divorce dated August 18, 1975, the trial court granted to Dora Mae James, appellant herein, the sum of Two Hundred ($200.00) Dollars per month in alimony beginning August 1, 1975, and payable monthly thereafter until further orders of the court.
*486On December 16, 1976, Robert L. James filed a rule for cessation of alimony payments on the grounds that he had recently had surgery and that his income was greatly diminished, while defendant was presently gainfully employed.
After a hearing on the rule, the trial court, on February 8, 1977, signed a judgment ordering that the alimony payment of plaintiff, Robert L. James, to Dora Mae James be decreased from $200 per month to $50 per month for the months of January and February, 1977, reserving the right to either party to reopen the matter and present further evidence for the month of March and following months with regard to the amount of alimony, if any, to be paid to defendant-in-rule, Dora Mae James.
The only issue before us at this time is whether or not the trial judge erred in reducing alimony payable to Dora Mae James from $200 per month to $50 per month for the months of January and February, 1977.
We find a reasonable evidentiary basis for the trial court’s reduction of alimony for the two months in question. While it is true that no medical evidence was presented, the learned trial judge had an opportunity to evaluate the testimony of the witnesses, and to observe the patent physical condition of the husband. Apparently he was convinced that the husband had some disability and loss of income during the two months in question. The reviewing court is not to reverse the findings of a trial court where a reasonable evidentiary basis exists for the holding of the trial court. Canter v. Koehring, 283 So.2d 716 (La.1973).
We affirm the judgment of the trial court, and assess all costs of this appeal against the defendant, Dora Mae James.
AFFIRMED.